ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Shams Walizada Construction Company           )      ASBCA No. 61305
                                              )
Under Contract No. H92237-l 1-C-0608          )

APPEARANCE FOR THE APPELLANT:                        Mr. Shams UR Rehman
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Heather M. Mandelkehr, Esq.
                                                     Lt Col Byron Shibata, JA
                                                      Trial Attorneys

                                  ORDER OF DISMISSAL

       By email dated 1 September 2017, appellant filed a notice of appeal with the
Board, docketed as ASBCA No. 61305. Attached to the notice of appeal was a
contracting officer's final decision dated 31 October 2016 awarding appellant
$26,126.00 on a previously filed claim. Appellant's 1 September 2017 notice of
appeal indicated appellant was now seeking to be paid $25,000.000 in interest on the
31 October 2016 award.

        By Order dated 8 September 2017, the Board directed appellant to provide the
Board with a copy of the claim for $25,000.00 submitted to the contracting officer, or
notify the Board that no such claim was submitted. By email of the same date,
appellant notified the Board that it wished to receive the contact information for the
contracting officer to whom it could submit its claim. The government provided that
contact information to appellant by email dated 22 September 2017.

       By Order dated 26 September 2017, the Board informed the parties that it
intended to dismiss this appeal unless either party objected within 14 days of that
Order. The Board received no objection from either party.
       Accordingly, this appeal is dismissed without prejudice to the submittal of a
claim to the contracting officer.

       Dated: 19 October 2017




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61305, Appeal of Shams Walizada
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2